Exhibit 10.9

 

PUBLIC HEALTH SERVICE

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT L-068-2002/0

 

AMENDMENT A-065-2003

 

This Amendment A-065-2003 (“Second Amendment”) of the Exclusive Patent License
L-068-02/0 (“Agreement”), and of the First Amendment L-068-02/1 (“First
Amendment”) of the Agreement, is made between the National Institutes of Health
(“NIH”), the Centers for Disease Control and Prevention (“CDC”), or the Food and
Drug Administration (“FDA”), hereinafter singly or collectively referred to as
(“PHS”), agencies of the United States Public Health Service within the
Department of Health and Human Services (“DHHS”) through the Office of
Technology Transfer, NIH, having an address at 6011 Executive Boulevard, Suite
325, Rockville, Maryland 20852-3804, U.S.A. and Procept, Inc., having offices at
the address indicated on the Signature Page, hereinafter referred to as
“Licensee”.

 

Whereas, PHS desires the Agreement to be amended a second time in order to
resolve issues concerning the following: (a) Paragraph 6.04 and (b) Appendix E
of said Agreement, in order to establish the time frame of sixty (60) days for
the benchmark royalty payment; and

 

Whereas, PHS desires the First Amendment to be amended a first time in order to
resolve issues concerning the following: (a) Paragraph 3 of the First Amendment
L-068-02/1, in order to properly reflect a change in the language of the
agreement from “Amended Appendix C will now read” to “Amendment to Appendix C
shall now read,” and

 

Whereas, PHS and Licensee are willing to amend the terms of the Agreement and of
the First Amendment to accommodate these issues.

 

Now Therefore, PHS and Licensee, intending to be bound, hereby agree that the
following changes will be made to the Agreement and to the First Amendment:

 

1.                                       Amended Paragraph 6.04 of the Agreement
will now read as follows:

 

Licensee agrees to pay PHS, within sixty (60) days of achieving a benchmark, the
benchmark royalties as set forth in Appendix C.

 

2.                                       Amended Appendix E of the Agreement
will now read:

 

APPENDIX E—Benchmarks and Performance

 

The company has established the following estimated timeline:

 

Activity

 

Timeframe

First filing of a Licensee or sublicensee-sponsored Investigational New Drug
Application with The United States Food and Drug Administration (FDA) or foreign
equivalent in a Major Market Country

 

2Q2002

NB: Extension into 3Q2002 is allowable, if filing date is in compliance with the
CRADA.

Completion of enrollment of the first Licensee or sublicensee-sponsored Phase II
or III clinical trial with the FDA or its foreign equivalent in a Major Market
Country

 

2Q2004

First filing of a Product License Application or foreign equivalent in a Major
Market Country

 

3Q2007

First receipt of Approval Letter by the FDA or foreign equivalent in a Major
Market Country

 

1Q2008

 

1

--------------------------------------------------------------------------------


 

The Licensee agrees to use their commercially reasonable best efforts to attain
the aforementioned milestones for its performance under this agreement and,
within sixty (60) days of achieving a milestone, shall notify the PHS that such
milestone has been achieved.

 

3.                                       Amended Paragraph 3 of the First
Amendment shall now read:

 

Amendment to Appendix C shall now read:

 

Licensee agrees to pay PHS sublicensing royalties as follows:

 

•                  The greater of Twenty-Two and One-Half Percent (22.5%) of the
royalties received by Licensee or any of its Affiliates from Net Sales by any
sublicensee, including Sublicensee, of Licensed Products or Licensed Processes
or One and Four Fifths Percent (1.8%) of Net Sales by any sublicensee(s),
including any subtier licensing.

 

SIGNATURES BEGIN ON NEXT PAGE

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO PHS LICENSE AGREEMENT L-068-02/0

 

PHS SECOND AMENDMENT TO PATENT LICENSE AGREEMENT—EXCLUSIVE

 

SIGNATURE PAGE

 

For PHS:

 

/s/ Jack Spiegel

 

December 31, 2002

 

Jack Spiegel, Ph.D.

Date

Director, Division of Technology Development and Transfer

 

Office of Technology Transfer

 

National Institutes of Health

 

 

 

Mailing Address for Notices:

 

 

 

Office of Technology Transfer

 

National Institutes of Health

 

6011 Executive Boulevard, Suite 325

 

Rockville, Maryland 20852-3804 U.S.A.

 

 

For Licensee (Upon, information and belief, the undersigned expressly certify or
affirm that the contents of any statements of Licensee made or referred to in
this document are truthful and accurate.):

 

PROCEPT, INC.

 

369 Lexington Avenue
10th Floor
New York, NY 10017

 

By: Salvatore A. Bucci

 

Name:

/s/ Salvatore A. Bucci

 

 

Title: President and Chief Executive Officer

 

Date:

January 13, 2003

 

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

AOI Pharmaceuticals, Inc. (“AOIP”), by its signature below, acknowledges and
agrees to the following:

 

1.                                       AOIP shall be bound by the terms of
Amendments L-068-02/2 and L-068-02/1 to the Revised Licensing Agreement
(L-068-02/0).

 

2.                                       AOIP shall be bound by the terms of
Article 4 of the Revised License Agreement as amended by Amendment L-068-02/1.

 

3.                                       Amendments L-068-02/2 and L-068-02/1 to
the Revised License Agreement (L-068-02/0) serve as Amendments to the Procept,
Inc./AOIP Sublicensing Agreement.

 

For Sublicensee (Upon, information and belief, the undersigned expressly certify
or affirm that the contents of any statements of Sublicensee made or referred to
in this document are truthful and accurate.):

 

 

AOI PHARMACEUTICALS, INC.

 

An Access Oncology Company

750 Lexington Avenue

26th Floor

New York, NY 10022

 

 

By: Craig Henderson, M.D.

 

 

Name:

/s/ Craig Henderson

 

 

Title: Chief Executive Officer

 

Date:

February 10, 2003

 

 

4

--------------------------------------------------------------------------------